Citation Nr: 1033169	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a chronic thyroid disorder 
to include hypothyroidism claimed as the result of ionizing 
radiation exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active service from August 1944 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2009.  The matter came back 
before the Board of Veterans' Appeals (Board) on Remand from the 
United States Court of Appeals for Veterans Claims regarding a 
Board decision rendered in September 2006.  The matter was 
originally on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic thyroid disorder, to include hypothyroidism, was 
initially shown many years after service and has not been shown 
to have been manifested due to his in-service ionizing radiation 
exposure or to have otherwise originated during his military 
service.


CONCLUSION OF LAW

A chronic thyroid disorder, to include hypothyroidism, was not 
incurred in or aggravated by military service and may not be 
presumed to have been incurred during such service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.326(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2009 Remand, the RO determined 
that the examiner who conducted the August 2003 VA examination 
was no longer available and made the claims file available to an 
appropriate VA physician who determined that the Veteran's 
chronic thyroid disorder, including hypothyroidism, was not 
related to the Veteran's active service, including exposure to 
ionizing radiation; and in doing so implicitly determined that it 
was no longer necessary to refer the case to central office as 
explained in more detail below.  A remand by the Board confers on 
the claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  
Stegall, however, does not require "full" compliance or even 
"strict" compliance with the remand directive.  It only 
requires "substantial compliance."  The Court has routinely 
affirmed Board decisions where it provides an explanation for any 
deviation in its remand instructions.  See e.g., D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).  Based on the foregoing 
actions, the Board finds that there has been substantial 
compliance with the Board's November 2009 Remand.  



Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2003, March 2003, and April 
2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in August 2003 and April 2010.  38 
C.F.R. § 3.159(c)(4).  

As noted above, the matter came back before the Board of 
Veterans' Appeals (Board) on Remand from the Court regarding a 
Board decision rendered in September 2006 which denied, inter 
alia, the Veteran's claim for service connection for a chronic 
thyroid disorder to include hypothyroidism claimed as the result 
of ionizing radiation exposure.  In a Memorandum Decision dated 
in September 2008, the Court set aside the Board's decision with 
respect to this issue and remanded the matter for further 
adjudication.  A copy of the Court's Memorandum Decision in this 
matter is of record.  

The Court found that although the Board correctly determined that 
a dose assessment was not required with regard to a chronic 
thyroid disorder, this determination did not mean an adequate 
medical opinion on the etiology of the Veteran's thyroid disorder 
was not required.  The Court stated that the Veteran was provided 
a medical examination for his thyroid disorder, but the examiner 
opined that the matter should be referred to central office 
because the Veteran had been exposed to atomic radiation.  The 
Court found that although the basis for this recommendation was 
not fully clear, at a minimum it suggested a possible link 
between the Veteran's thyroid disorder and his exposure to atomic 
radiation.  The Court noted that the Board failed to refer the 
matter, failed to seek clarification from the medical examiner on 
why such a referral might be warranted, and failed to otherwise 
address why referral was not needed. 

In November 2009, the Board remanded the case for additional 
development.  The Board directed that the claims file should be 
returned to the VA examiner who conducted the August 29, 2003 VA 
examination; and that if that examiner was no longer available, 
that the claims file be made available to and reviewed by another 
appropriate examiner who should provide an opinion as to whether 
it is still necessary to refer the case to central office; and if 
so, the reasons why.  The Board also directed that if the 
examiner determined that it was no longer necessary to refer the 
case to central office, the examiner should provide an opinion as 
to the likelihood that the Veteran's current chronic thyroid 
disorder, to include hypothyroidism, was related to the Veteran's 
active duty service, including exposure to ionizing radiation.  

There is indication in the claims file that the examiner who 
conducted the August 29, 2003 VA examination is no longer 
available; thus, the Veteran underwent additional VA examination 
in April 2010.  The VA examiner, after review of the claims file, 
physical examination of the Veteran, and survey of literature, 
determined that the Veteran's hypothyroidism was less likely as 
not related to his exposure to ionizing radiation during his 
military service in Japan.  Dr. Kherdekar explained that he did 
not find any evidence linking hypothyroidism per se with ionizing 
radiation exposure and that the only link between radiation and 
hypothyroidism was evident with the so-called iatrogenic 
hypothyroidism induced by I-131 treatment for hyperthyroidism, 
thereby inducing hypothyroidism but that there was no other link 
of hypothyroidism with ionizing radiation.

Although the doctor did not specifically render an opinion as to 
whether it was still necessary to refer the case to central 
office, by rendering an opinion that the Veteran's hypothyroidism 
was less likely related to the Veteran's exposure to ionizing 
radiation during his military service in Japan, he implicitly 
determined that it was no longer necessary to refer the case to 
central office.  

Dr. Kherdekar addressed the etiology of the Veteran's thyroid 
disorder in conjunction with a review of the claims file and 
physical examination of and interview with the Veteran, thus 
negating the necessity to comment on whether it was necessary to 
refer the case to central office.  The April 2010 VA examination 
report is thorough; thus this examination is adequate upon which 
to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The first question 
that must be addressed, therefore, is whether incurrence of a 
thyroid disease, including hypothyroidism, is factually shown 
during service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of a thyroid disease, including hypothyroidism, during 
service.  On the clinical examination for separation from 
service, the Veteran's thyroid gland was evaluated as normal.  
Thus, there is no medical evidence that shows that the Veteran 
suffered from a thyroid disease during service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not reported 
continuity of post-service symptoms.  On his application for 
compensation received by VA in May 2003, the Veteran stated that 
his thyroid disability began in the 1980s.  In light of the lack 
of any relevant history reported between the Veteran's date of 
discharge in 1946 and the 1980s, service connection is not 
warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected where a person is a "radiation-
exposed Veteran" as statutorily defined.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service-connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it is 
established that the disease is actually caused by exposure to 
ionizing radiation during service.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed Veteran" is defined as a Veteran who while 
serving on active duty, participated in a radiation- risk 
activity.  "Radiation-risk activity" includes the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946.  
38 U.S.C.A. § 1112(c)(4) and 38 C.F.R. § 3.309(d)(3).  In this 
case, the Veteran is considered a "radiation-exposed Veteran" 
as he participated in a "radiation-risk activity."

In its letter dated September 29, 2004, the Defense Threat 
Reduction Agency (DTRA) confirmed that the Veteran was a member 
of the American occupation forces in Japan following World War 
II.  

Diseases which are presumptively service-connected by statute 
based upon "radiation-exposed Veteran" status are:  leukemia 
(other than chronic lymphocytic leukemia); thyroid cancer, breast 
cancer, pharynx cancer, esophageal cancer, stomach cancer, small 
intestine cancer, pancreatic cancer, multiple myeloma, lymphomas 
(except Hodgkin's disease), bile duct cancer, gallbladder cancer, 
primary liver cancer (except if cirrhosis or hepatitis B is 
indicated), salivary gland cancer, and urinary tract cancer, 
bronchiolo-alveolar carcinoma, bone cancer, brain cancer, colon 
cancer, lung cancer, and ovarian cancer.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

No thyroid condition other than thyroid cancer, including 
hypothyroidism, is on the list of specific diseases associated 
with radiation-risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

Under 38 C.F.R. § 3.311, a dose assessment is required where it 
is established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable degree 
within any applicable presumptive period specified in either § 
3.307 or § 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  "Radiogenic diseases" 
under 38 C.F.R. § 3.311 are defined as a diseases that may be 
induced by ionizing radiation, and include cancers and lymphomas 
(other than chronic lymphocytic leukemia and Hodgkin's disease), 
multiple myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, parathyroid adenoma, and tumors of the 
brain and central nervous system.
 
If a Veteran was exposed in service to ionizing radiation and, 
after service, developed one of the specifically enumerated 
radiogenic diseases stated above, his claim is then referred to 
the Under Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable possibility 
that the disease was incurred in service.

The Under Secretary for Benefits may request an advisory opinion 
from the Under Secretary of Health.  The Under Secretary for 
Benefits shall render an opinion that it is as least as likely as 
not the Veteran's disease resulted from exposure to ionizing 
radiation in service based upon sound scientific and medical 
evidence supporting the conclusion or there is no reasonably 
possibility that the Veteran's disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(c).

However, the Veteran's thyroid condition, hypothyroidism, is not 
on the list of specific "radiogenic diseases,"  Thyroid cancer, 
non-malignant thyroid nodular disease, and parathyroid adenoma 
have been determined to be radiogenic diseases; however, the 
Veteran has not been diagnosed with any of these diseases.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In fact, the April 
2010 VA examiner stated that there was no evidence of thyroid 
nodules or any suggestive evidence of cancer of the thyroid.  

The fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual direct 
causation.  See Combee, 34 F.3d at 1043-44.  To prevail on the 
issue of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  
The remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability, 
hypothyroidism, and military service.

However, no medical professional has ever related the Veteran's 
hypothyroidism to his military service.  Dr. Hughes, the 
September 2003 VA examiner, diagnosed hypothyroid on replacement 
but then noted that the opinion regarding exposure to atomic 
radiation in World War II should be referred to central office.  
As noted above, the Court found that the fact that Dr. Hughes 
opined that the matter should be referred to central office 
suggested a possible link between the thyroid disorder and his 
exposure to atomic radiation.  The Board, however, finds that to 
the extent Dr. Hughes' opinion suggests a possible link between 
the Veteran's hypothyroidism and his radiation exposure, she does 
not actually relate the two.  The Board notes that a possible 
connection or one based on "speculation" is too tenuous a basis 
on which to grant service connection.  The reasonable doubt 
doctrine requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility." 38 C.F.R. § 3.102.       

The Veteran underwent VA examination in April 2010.  After a 
review of the Veteran's claims file, physical examination and 
interview of the Veteran, the examiner diagnosed hypothyroidism 
diagnosed in about 1984, currently on thyroid supplement of 
Synthroid on a maintenance dose of 100 mcg once a day.  The 
examiner opined that the Veteran's hypothyroidism was less likely 
as not related to his exposure to ionizing radiation during his 
military service in Japan.  It was explained that the Veteran had 
been diagnosed with clinical or overt hypothyroidism sometime in 
1984, that he had been on Synthroid supplement for over 20 years, 
and the he continued to be on a maintenance dose.  It was noted 
that the Veteran reported that he was under regular supervision 
by his family doctor in this regard and that the thyroid 
condition was properly in control.  The examiner noted that the 
history included a few symptoms such as tiredness, weakness, 
preference to the summer, constipation off and on, and some 
dryness of skin, some difficulty with memory, which can be 
attributed to hypothyroidism.  

The April 2010 examiner noted that hypothyroidism could be 
classified as primary or secondary, that primary hypothyroidism 
includes conditions such as Hashimoto's or other autoimmune 
hypothyroidism, atrophic thyroiditis or iatrogenic thyroiditis 
resulting from radioactive iodine treatment of thyrotoxicosis, or 
, subtotal or total thyroidectomy, or external irradiation of the 
neck for lymphoma or cancer.  It was also noted that a host of 
other conditions, such as excessive iodine intake, lithium, anti-
thyroid medications, congenital hypothyroidism, infiltrative 
disorders such as amyloidosis, sarcoidosis, hemochromatosis, etc.  
Secondary causes include hypopituitarism, pituitary tumors, 
pituitary surgery or irradiation, Sheehan's syndrome or other 
hypothalamic disease such as tumors, trauma, infiltrative 
disorders, or, simply idiopathic hypothalamic disorder causing 
hypopituitarism.  

The April 2010 examiner also noted that he had made a survey of 
literature and did not find any evidence linking hypothyroidism 
per se with ionizing radiation exposure and that the only link 
between radiation and hypothyroidism was evident with the so-
called iatrogenic hypothyroidism induced by I-131 treatment for 
hyperthyroidism thereby inducing hypothyroidism.

 A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) [service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of hypothyroidism until many years after 
service.  

Thus, the record is absent evidence of in-service incurrence of 
thyroid disease, evidence of continuity of symptomatology, and 
medical evidence of a nexus between service, including his 
exposure to ionizing radiation, and currently diagnosed 
hypothyroidism. 

Although the Veteran contends that his hypothyroidism is related 
to his service, as a layman he is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  


ORDER

Entitlement to service connection for a chronic thyroid disorder, 
to include hypothyroidism claimed as the result of ionizing 
radiation exposure, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


